Exhibit 10.1


SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS
This Separation Agreement and General Release of All Claims (“Separation
Agreement”) is made by and between Amtech Systems, Inc., an Arizona corporation
(the “Company”), and Fokko Pentinga (“Executive”) with respect to the following
facts:
A.    Executive is currently employed by the Company pursuant to that Employment
Agreement dated June 29, 2012, as amended by that certain Amendment to
Employment Agreement dated July 1, 2012, Second Amendment to Employment
Agreement dated June 28, 2013, Third Amendment to Employment Agreement dated
November 18, 2014, Fourth Amendment to Employment Agreement dated April 9, 2015,
and Fifth Amendment to Employment Agreement dated November 10, 2016 (as amended,
the “Employment Agreement”), pursuant to which the Company engaged Executive to
serve in the capacity of Chief Executive Officer of the Company.
B.    Executive currently serves as a Director of the Company and in the
positions of the Company and its subsidiaries listed on Exhibit A1 attached
hereto (collectively, the “Affiliate Positions”).
C.    The parties have different views on how the Company's business should be
conducted. The Parties have discussed their differences and came to the
conclusion that a successful cooperation in the future is no longer feasible and
that are no suitable positions within the Company's organization or any of the
Company's subsidiaries.


D.    In view of the above, the parties entered into discussions on the terms
and conditions of an amicable settlement on the termination of the Employment
Agreement as well as any other issues there may be.


E.    The Company confirms that the termination of the Employment Agreement is
triggered on its initiative; that there is no urgent cause for such termination
within the meaning of article 7:678 of the Dutch Civil Code and that the
Executive is not to blame in this respect.


F.    The Executive has sought and obtained legal advice on the content of this
Separation Agreement and the consequences thereof.


G.    The parties now desire to settle all claims and issues that have, or could
have been raised, by Executive in relation to Executive’s employment with the
Company and the Affiliate Positions arising out of or in any way related to the
acts, transactions or occurrences between Executive and the Company or between
Executive and any of the companies listed on Exhibit A1 to date, including, but
not limited to, Executive’s employment with the Company and the Affiliate
Positions, or the termination of Executive’s employment with the Company and the
Affiliate Positions, on the terms set forth below.
THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:









--------------------------------------------------------------------------------




1.Termination. The Employment Agreement shall terminate with mutual consent with
effect from December 6, 2018 (“Separation Date”). The Executive hereby resigns
as a Director of the Company and from the Affiliate Positions with effect from
the Separation Date and, for those Affiliate Positions which require such,
effectuated by means of the resignation letter listed in Exhibit A2, to be
signed simultaneous with this Separation Agreement.
2.    Severance Package. In exchange for the promises set forth herein, the
Company agrees to provide Executive with the following benefits (“Severance
Package”). Executive acknowledges and agrees that this Severance Package is
compensation that he is not otherwise entitled and constitutes adequate legal
consideration for the promises and representations made by Executive in this
Separation Agreement. Executive agrees that except for the Severance Package, he
is not entitled to any other or further compensation, wages, bonuses or payments
of any kind from the Company.
(a)     Severance Payment. The Company agrees to provide Executive with a
severance payment of $864,000 gross, less all customary and appropriate income
and employment taxes (collectively, the “Severance Payment”). The severance
amount is equal to two years of the Executive’s salary and a settlement of
$50,000 of the fiscal 2019 bonus. The Company agrees that eighty percent (80%)
of Severance Payment will be paid by one of its Dutch affiliates in the amount
of €610,942 ($864,000 x 80% ÷ 1.131367), but will remain liable for the full
Severance Payment until paid.
(b)    Section 409A Compliance. Executive agrees and acknowledges that his
separation is a “separation from service” (as defined in Section 409A of the
Internal Revenue Code (“Section 409A”)). Executive further acknowledges and
agrees that he is a “specified employee” within the meaning of Section 409A and
the Company’s specified employee identification policy and that the Severance
Payment constitutes nonqualified deferred compensation within the meaning of
Section 409A. As a result, Executive’s Severance Payment shall be postponed and
not be paid or provided to Executive during the six (6)-month period following
the Separation Date, and such postponed payment shall be paid to the Executive
in a single lump sum within thirty (30) days after the date that is six (6)
months following the Executive’s separation from service, unless Executive’s
death occurs earlier and, in such case, then to Executive’s designated
beneficiary within thirty (30) days after the date of the Executive's death.
(c)    Other Amounts Due:    The Company will pay the Executive $458,500 for all
other amounts due him. Exhibit B to this Agreement sets forth all other amounts
which the Executive and the Company agree are all to which the Executive is
entitled and will be paid within 15 days after the Separation Date. If it is
determined that any other amounts are due the Executive as of the Separation
Date, the Executive agrees to accept a lower amount in lieu of the amount
designated as vacation, such that the total of all amounts to which the
Executive may be entitled as of the date of separation will remain $458,500. The
Company agrees that eighty percent (80%) of this amount paid by one


2







--------------------------------------------------------------------------------




of its Dutch affiliates in amount of €324,210 ($458,500 x 80% ÷ 1.131367), but
will remain liable for the full amount until paid.
3.    Equity-Based Awards. As of the Effective Date of this Separation
Agreement, Executive holds the following equity-based awards an aggregate of
264,167 shares of common stock underlying previously granted stock options that
are subject to time based vesting (the “Time Based Stock Options”).
3.1    Treatment of Stock Options. The Time Based Stock Options shall become
fully (100%) vested and shall become immediately exercisable. Executive (or his
estate) shall have the right to exercise 122,500 of such options with an
exercise price of $7.01 or less during the period following the Effective Date
of this Separation Agreement until December 31, 2019 and the remaining 141,667
of the Time Based options during the 90-day period following the Effective Date
of this Separation Agreement.
4.    General Release.
4.1    Payment of the Severance Payment shall constitute adequate legal
consideration for Executive’s general release and related promises described in
this paragraph 4, and for Executive’s representation concerning the filing of
legal actions described in paragraph 5 below. Executive unconditionally,
irrevocably and absolutely releases and discharges the Company, and any parent
and subsidiary corporations, divisions and affiliated corporations, partnerships
or other affiliated entities of the Company, past and present, as well as the
Company’s employees, officers, directors, stockholders, lawyers, agents,
successors and assigns (collectively, “Released Parties”), from all claims
related in any way to the transactions or occurrences between them to date, to
the fullest extent permitted by law, including, but not limited to, Executive’s
employment with the Company and with each affiliate of the Company, the
termination of Executive’s employment and each of the Affiliate Positions, and
all other losses, liabilities, claims, charges, demands and causes of action,
known or unknown, suspected or unsuspected, arising directly or indirectly out
of or in any way connected with Executive’s employment with the Company and each
of the Affiliate Positions. This release is intended to have the broadest
possible application and includes, but is not limited to, any tort, contract,
common law, constitutional or other statutory claims, including, but not limited
to, alleged violations of the Age Discrimination in Employment Act of 1967, as
amended, the Family and Medical Leave Act, the Americans with Disabilities Act,
Title 7.10 of the Dutch Civil Code and all claims for attorneys’ fees, costs and
expenses.
4.2    By signing this Agreement, Executive acknowledges and represents that he
(a) has suffered no injuries or occupational diseases arising out of or in
connection with his employment with the Company; (b) have received all leave to
which he was entitled, if any, under the Family and Medical Leave Act of 1993
(“FMLA”) and any applicable federal, state or local leave laws; and (c) are not
aware of any facts or circumstances constituting a violation of the FMLA, and/or
the Fair Labor Standards Act or any other federal, state or local laws
pertaining to the payment of wages.


3







--------------------------------------------------------------------------------




4.3    Executive expressly waives Executive’s right to recovery of any type,
including damages or reinstatement, in any administrative or court action,
whether state or federal, and whether brought by Executive or on Executive’s
behalf, related in any way to the matters released herein.
4.4    The parties acknowledge that this general release is not intended to bar
any claims that, by statute, may not be waived, such as Executive’s right to
file a charge with the National Labor Relations Board or Equal Employment
Opportunity Commission and other similar government agencies, and claims for
workers’ compensation or unemployment insurance benefits, as applicable, any
challenge to the validity of Executive’s release of claims under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”) and rights or
claims that may arise under the ADEA after the date of execution of this
release.
4.5    Executive acknowledges that Executive may discover facts or law different
from, or in addition to, the facts or law that Executive knows or believes to be
true with respect to the claims released in this Separation Agreement and
agrees, nonetheless, that this Separation Agreement and the release contained in
it shall be and remain effective in all respects notwithstanding such different
or additional facts or the discovery of them.
4.6    Executive declares and represents that Executive intends this Separation
Agreement to be complete and not subject to any claim of mistake, that the
release herein expresses a full and complete release, and Executive intends the
release herein to be final and complete. Executive executes this release with
the full knowledge that this release covers all possible claims against the
Released Parties, to the fullest extent permitted by law.
4.7    The Company unconditionally, irrevocably and absolutely releases and
discharges Executive from all claims the Company has against Executive related
in any way to the transactions or occurrences between them to date, to the
fullest extent permitted by law, including, but not limited to, claims related
to Executive’s employment with the Company and with each affiliate of the
Company, and all other losses, liabilities, claims, charges, demands and causes
of action, known to the Company as of the Effective Date, arising directly or
indirectly out of or in any way connected with Executive’s employment with the
Company and each of the Affiliate Positions. For purposes of clarification only,
Executive understands and agrees that the Company’s release set forth in this
Section 4.7 is not intended to, and shall not cover, any claims made after the
Effective Date that relate to matters the Company has no current actual
knowledge of as of the Effective Date.
5.    Representation Concerning Filing of Legal Actions. Executive represents
that, as of the date of this Separation Agreement, Executive has not filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against the Company or the other Released Parties, in any court or with any
governmental agency. Executive agrees that, to the fullest extent permitted by
law, Executive will not prosecute, nor allow to be prosecuted on Executive’s
behalf, in any administrative agency, whether state or federal, or in any court,
whether state or federal, any claim or demand of any type related to the matters
released in this Separation Agreement, provided, however, nothing in this
Section 5 shall be construed to mean that Executive cannot bring claims against
the Company for breach of its obligations under this Agreement.


4







--------------------------------------------------------------------------------




6.    Nondisparagement. Executive agrees that Executive will not make any
written or verbal statements, or encourage others to make any such statements,
that defame, disparage or criticize the personal or business reputation,
practices or conduct of the Company or any of the other Released Parties, or
that disrupts or impairs the Company’s normal, ongoing business operations.
Executive understand that this provision does not apply on occasions when
Executive is subpoenaed or ordered by a court or other governmental authority to
testify or give evidence and must respond truthfully. Executive further agrees
not to otherwise interfere with the Company’s business operations.
7.    No Cooperation. Executive agrees that he will not act in any manner that
might damage the business of the Company. Executive agree that he will not
counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges or
complaints by any third party, including any family member of Executive, against
the Company or any officer, director, employee, agent, representative, or
attorney of the Company, unless under a subpoena or other court order to do so.
Executive further agrees both to immediately notify the Company upon receipt of
any court order, subpoena or any legal discovery device that seeks or might
require the disclosure or production of the existence or terms of this
Agreement, and to furnish, within three (3) business days of its receipt, a copy
of such subpoena or legal discovery device to the Company.
8.    Return of the Company Property. Executive understands and agrees that as a
condition of receiving the Severance Package in paragraph 1, all the Company
property must be returned to the Company upon the request of any officer of the
Company. By signing this Separation Agreement, Executive agrees that Executive
will not dispose of any Company property without written consent of an officer
of the Company and will not use or disclose to others any confidential or
proprietary information of the Company or the other Released Parties.
9.    Continuing Obligations. Executive further agrees to comply with the
continuing obligations set forth in the Employment Agreement. Executive further
acknowledges and agrees that, should Executive fail to comply with Executive’s
obligations under this Separation Agreement (including any continuing
obligations under the Employment Agreement), the Company has no obligation to
continue to provide the benefits contemplated under paragraph 1 of this
Separation Agreement and Executive’s release shall remain valid and enforceable.
10.    Older Workers’ Benefit Protection Act. This Separation Agreement is
intended to satisfy the requirements of the Older Workers’ Benefit Protection
Act, 29 U.S.C. sec. 626(f). Executive is advised to consult with an attorney
before executing this Separation Agreement.
10.1    Acknowledgments/Time to Consider. Executive acknowledges and agrees that
(a) Executive has read and understands the terms of this Separation Agreement;
(b) Executive has been advised in writing to consult with an attorney before
executing this Separation Agreement; (c) Executive has obtained and considered
such legal counsel as Executive deems necessary; (d) Executive has been given
twenty-one (21) days to consider whether or not to enter into this Separation
Agreement (although Executive may elect not to use the full 21‑day period at
Executive’s option); and (e) by signing this Separation Agreement, Executive
acknowledges that Executive does so freely, knowingly and voluntarily.


5







--------------------------------------------------------------------------------




10.2    Revocation/Effective Date. This Separation Agreement shall be executed
by Executive no later than November 28, 2018, or otherwise is null and void. To
the extent timely executed by Executive, this Separation Agreement shall not
become effective or enforceable until the eighth (8th) day after Executive signs
this Separation Agreement. In other words, Executive may revoke Executive’s
acceptance of this Separation Agreement within seven (7) days after the date
Executive signs it. Executive’s revocation must be in writing and received by
Robert T. Hass, Chief Financial Officer, on or before the seventh day in order
to be effective. If Executive does not revoke acceptance within the
seven (7) day period, Executive’s acceptance of this Separation Agreement shall
become binding and enforceable on the eighth day (“Effective Date”). The
Severance Package will become due in accordance with paragraph 1 above after the
Effective Date, provided Executive does not revoke.
10.3    Preserved Rights of Executive. This Separation Agreement does not waive
or release any rights or claims that Executive may have under ADEA that arise
after the execution of this Separation Agreement. In addition, this Agreement
does not prohibit Executive from challenging the validity of this Separation
Agreement’s waiver and release of claims under the ADEA, as amended.
11.    No Admissions. By entering into this Separation Agreement, the Company
and the other Released Parties make no admission that they have engaged, or are
now engaging, in any unlawful conduct. The parties understand and acknowledge
that this Separation Agreement is not an admission of liability and shall not be
used or construed as such in any legal or administrative proceeding.
12.    Executive agrees to cooperate fully in the transition of Executive’s
duties. Executive understands and agrees that while most of the transition will
take place prior to the Separation Date, the Company may, from time to time,
after the Separation Date, require Executive’s assistance at reasonable times
and at reasonable places with transitional matters. After termination of the
Employment Agreement, the Executive shall remain available for assistance and
defense in any proceedings against the Company and its affiliated companies,
which relate to the period during which the Executive was a statutory director
of the Company or held the Affiliate Positions. The reasonable expense of the
Executive shall, upon proper receipt of written invoices, be compensated by the
Company.
13.    Code Section 409A. It is intended that any amounts payable under this
Separation Agreement and the Company’s exercise of authority or discretion
hereunder shall comply with and avoid the imputation of any tax, penalty or
interest under Section 409A of the United States Internal Revenue Code of 1986,
as amended (including the Treasury Regulations and other published guidance
related thereto) (“Section 409A”). This Separation Agreement shall be construed
and interpreted consistent with that intent. This provision shall not be
construed as a guarantee by the Company of any particular tax effect to
Executive under this Separation Agreement. The Company shall not be liable to
Executive for any payment made under this Separation Agreement that is
determined to result in an additional tax, penalty, or interest under


6







--------------------------------------------------------------------------------




Section 409A, nor for reporting in good faith any payment made under this
Separation Agreement as an amount includible in gross income under Section 409A.
14.    Full Defense. This Separation Agreement may be pled as a full and
complete defense to, and may be used as a basis for an injunction against, any
action, suit or other proceeding that may be prosecuted, instituted or attempted
by the parties in breach hereof.
15.    Applicable Law; Venue. The validity, interpretation and performance of
this Separation Agreement shall be construed and interpreted according to the
laws of the United States of America and the State of Arizona. The parties agree
that any action brought by either party to interpret or enforce any provision of
this Separation Agreement or surviving provisions of the Employment Agreement
shall be brought in, and each party agrees to, and does hereby, submit to the
jurisdiction and venue of, the appropriate state or federal court in Maricopa
County, Arizona, where the Company is headquartered. THE PARTIES TO THIS
AGREEMENT HEREBY WAIVE THEIR RIGHT TO A TRIAL BY JURY WITH RESPECT TO DISPUTES
ARISING UNDER THIS AGREEMENT AND THE RELATED AGREEMENTS AND CONSENT TO A BENCH
TRIAL WITH THE APPROPRIATE JUDGE ACTING AS THE FINDER OF FACT.
16.    Notices. All notices, requests, demands and other communications called
for hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a
well-established commercial overnight service, or (iii) two (2) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the addresses set forth on the
signature page hereto, or at such other addresses as the parties may later
designate in writing.
17.    Counterparts; Facsimiles. This Separation Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement, and such
counterparts may be delivered via facsimile.
18.    Successors and Assigns. To the extent permitted by state law, the Company
may assign this Agreement to any subsidiary or corporate affiliate, or to any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company. This Agreement shall inure to the benefit of the Company
and permitted successors and assigns. Executive may not assign this Separation
Agreement or any part hereof, provided, however, should Executive die before the
Company has fulfilled all of its obligations hereunder, the Company hereby
agrees that it shall make any remaining payments otherwise due under this
Agreement to Executive’s spouse. Any purported assignment by Executive shall be
null and void from the initial date of purported assignment.
19.    Attorneys’ Fees and Costs. Each party to this Agreement will be
responsible for payment of all reasonable attorneys’ fees and costs that the
such party incurred in connection with the negotiation of this Agreement and in
the course of enforcing the terms of the Separation Agreement, including
demonstrating the existence of a breach and any other contract enforcement
efforts.


7







--------------------------------------------------------------------------------




20.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be enforceable only if modified, or if any portion
of this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement. The parties further agree that any such court is expressly authorized
to modify any such unenforceable provision of this Agreement in lieu of severing
such unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law. The parties
expressly agree that this Agreement as so modified by the court shall be binding
upon and enforceable against each of them.
21.    Entire Agreement; Modification. This Separation Agreement, including the
surviving provisions of the Employment Agreement, is intended to be the entire
agreement between the parties and supersede and cancel any and all other and
prior agreements, written or oral, between the parties regarding this subject
matter. This Separation Agreement may be amended only by a written instrument
executed by all parties hereto. The parties agree that any rule pertaining to
the construction of contracts to the effect that ambiguities are to be resolved
against the drafting party shall not apply to the interpretation of this
Agreement. The language in all parts of this Agreement shall be interpreted
according to its fair meaning and, specifically, shall not be interpreted
strictly for or against any of the parties released in this Agreement.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




8







--------------------------------------------------------------------------------


Exhibit 10.1


THE PARTIES TO THIS SEPARATION AGREEMENT HAVE READ THE FOREGOING SEPARATION
AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.
WHEREFORE, THE PARTIES HAVE EXECUTED THIS SEPARATION AGREEMENT ON THE DATES
SHOWN BELOW.
Dated: November 28, 2018        /s/ Fokko Pentinga
Fokko Pentinga
AMTECH SYSTEMS, INC.
Dated: November 28, 2018        By: /s/ Robert T. Hass
Name: Robert T. Hass
Title: Vice President and CFO











--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT A1


Omitted due to immateriality











--------------------------------------------------------------------------------




EXHIBIT A2




RESIGNATION AS STATUTORY DIRECTOR


Omitted due to immateriality









--------------------------------------------------------------------------------








Exhibit B


Payment of Other Amounts Due






 
 
Total
20% Pay-out from U.S.A.
80% Pay-out from the Netherlands @ FX 1.131367
 
 
 
1.131367


 
 
 
 
1. Salary through December 5, 2018
$
27,500


$
5,500


€
19,446


2. Accrued vacation
$
162,719


$
32,544


€
115,060


3. Fiscal 2018 bonus
$
122,500


$
24,500


€
86,621


4. Settlement of 4 months notice
$
135,000


$
27,000


€
95,460


5. Car allowance
$
2,781


$
556


€
1,966


6. Accrued holiday pay
$
8,000


$
1,600


€
5,657


     Total by currency
$
458,500


$
91,700


€
324,210


 
 
 
 
     Total in USD
$
458,500


$
91,700


$
366,800












